 
 
I 
112th CONGRESS
1st Session
H. R. 1855 
IN THE HOUSE OF REPRESENTATIVES 
 
May 11, 2011 
Mr. Walz of Minnesota (for himself and Mr. Bilirakis) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to improve the provision of rehabilitative services for veterans with traumatic brain injury, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Veterans’ Traumatic Brain Injury Rehabilitative Services’ Improvements Act of 2011.
2.Rehabilitative services for veterans with traumatic brain injury
(a)Rehabilitation plans and servicesSection 1710C of title 38, United States Code, is amended—
(1)in subsection (a)(1), by inserting before the semicolon the following: with the goal of maximizing the individual’s independence and quality of life;
(2)in subsection (b)—
(A)in paragraph (1)—
(i)by inserting after improving the following: (and sustaining improvement in);
(ii)by inserting behavioral, after cognitive;
(iii)by inserting and mental health after functioning; and
(iv)by inserting , quality of life, after independence;
(B)in paragraph (2), by inserting rehabilitative services and before rehabilitative components; and
(C)in paragraph (3)—
(i)by striking treatments the first place it appears and inserting services; and
(ii)by striking treatments and the second place it appears; and
(3)by adding at the end the following new subsection:

(h)For purposes of this section, and sections 1710D and 1710E of this title, the term rehabilitative services includes—
(1)rehabilitative services, as defined in section 1701(8) of this title;
(2)services (which may be of ongoing duration) to sustain, and prevent loss of, functional gains that have been achieved; and
(3)any other services or supports that may contribute to maximizing an individual’s independence and quality of life.
(b)ProgramSection 1710D(a) of title 38, United States Code, is amended—
(1)by inserting and rehabilitative services after long-term care; and
(2)by striking treatment.
(c)Cooperative agreementsSection 1710E(a) of title 38, United States Code, is amended by inserting , including rehabilitative services, after medical services. 
 
